Citation Nr: 0625715	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  04-35 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut



THE ISSUES

1.  Entitlement to service connection for a claimed right 
hernia.  

2.  Entitlement to service connection for a claimed left ear 
hearing loss.  

3.  Entitlement to service connection for a claimed right 
ankle condition.  

4.  Entitlement to service connection for a claimed left ring 
finger condition.  



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs





ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1968 to June 1974 
and from July 1975 to January 1989.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 decision of the RO.  

The issues of service connection for an ankle condition and 
hernia are addressed in the REMAND portion of this document 
and are being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The veteran is shown as likely as not to have a residual 
scar of the left 4th finger due to a laceration that was 
sustained during his extensive period of active service.  

2.  The veteran is not shown to have manifested complaints or 
findings of a left ear hearing loss in service or for several 
years thereafter.  

3.  The veteran is not shown to have a current left ear 
hearing disability due to any event or incident of his period 
of active service.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
disability of the left fourth finger manifested by scarring 
is due to an injury that was incurred in his period of active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002 
and Supp. 2005); 38 C.F.R. § 3.303 (2005).  

2.  The veteran is not shown to have a left ear hearing 
disability due to disease or injury that was incurred in or 
aggravated by active service; nor may a sensorineural hearing 
loss be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5107, 7104 (West 2002 and 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Veteran's Claims Assistance Act of 2000 (VCAA), codified 
in its pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002 and Supp. 2005), and the pertinent implementing 
regulation, codified at 38 C.F.R. § 3.159 (2005), provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate his claim.  

It also requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain.  In addition, VA must also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In addition, the Board notes that the United States Court of 
Appeals for Veteran's Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant pursuant to the VCAA be provided "at the time" 
of, or "immediately after," the VA's receipt of a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The notification requirement listed in 38 C.F.R. § 3.159 
applies equally to all downstream issues from the claim (i.e. 
the initial-disability-rating and effective-date elements of 
a service-connection claim).  See Dingess v. Nicholson, No. 
01-1917 (U.S. Vet. App. March 3, 2006) (Hartman, No. 02-
1506).  

Prior to the initial adjudication, the RO mailed the veteran 
a letter in January 2003 that provided the notice required 
under VCAA.  

The RO notified the veteran of its duty to assist him in 
obtaining pertinent evidence and medical records to support 
the veteran's claim as well as requested that the veteran 
submit any supporting medical records from private treatment.  

Additionally, the RO informed the veteran as to what the 
evidence must show to establish entitlement.  The RO also 
requested that the veteran identify any relevant records 
and/or additional supporting information or evidence, and 
submit authorizations to the RO so that the RO could obtain 
the records or other evidence on his behalf.  

Therefore, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disabilities for which service 
connection is sought, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  

As explained hereinbelow, the Board has determined that 
service connection is not warranted for the claimed 
disabilities.  Consequently, no disability ratings or 
effective dates will be assigned, so there can be no 
possibility of any prejudice to the veteran in not notifying 
him of the evidence pertinent to those elements.  

In October 2005, the veteran was scheduled to appear for 
hearing at the RO before a Veterans Law Judge.  He failed to 
report to the hearing without good cause.  

In October 2005, the veteran filed a motion to reschedule his 
personal hearing.  In a letter dated in January 2006, the 
Board notified the veteran that, under the provisions of 
38 C.F.R. § 20.704, this was denied.  

The Board also instructed the veteran that he could still 
submit additional evidence in support of his claim  

The veteran has not indicated that there is any outstanding 
evidence pertinent to his claims.  In the veteran's April 
2005 VA Form 646, the veteran's accredited representative 
indicated that the veteran had no additional evidence to 
submit in support of his claims.  The Board is also unaware 
of any outstanding evidence.  

Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of VCAA.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with VCAA has not prejudiced the 
veteran and, thus, is harmless.  See Bernard v.  Brown, 4 
Vet. App. 384 (1993).  



Analysis

Service connection is granted for disability resulting from 
an injury incurred or a disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease 
in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and an organic disease of the nervous system, such as 
sensorineural hearing loss, becomes manifest to a degree of 
at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 and Supp. 
2005); 38 C.F.R. §§ 3.307, 3.309 (2005).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

The reports of medical examination dated in August 1965, 
September 1966, October 1966, May 1974, June 1975, February 
1978 and April 1981 were negative for clinical findings 
referable to the left 4th finger or a hearing loss.  

Significantly, in April 1985, the service medical examination 
noted that the veteran had a 1" scar on the left 4th finger.  

The earlier service medical records reflect that, in December 
1978, the veteran was treated for a 1-inch laceration of the 
left 4th knuckle of the hand.  In October 1985, the veteran 
was treated for splinter removal of the left, fourth finger 
that was noted to be resolved.  

The reports of medical history dated in August 1965, 
September 1966, October 1966, June 1975, February 1978, April 
1981 and April 1985 reflect that the  veteran's problems as 
including obesity, weight gain, swollen/painful joints, 
ear/nose throat trouble, head injury, leg cramps, 
stomach/liver/intestinal trouble and a trick knee.  

On his separation report of medical history, the veteran 
checked "no" to hearing loss.  

The service medical records show that, in December 1983, the 
veteran was treated for bilateral ear pain.  It was noted 
that the veteran had a bilateral ear infection in November 
1983 with perforated tympanic membranes.  He was diagnosed 
with right ear otitis media.  No diagnosis of the left ear 
was made.  

In an in-service medical surveillance questionnaire, the 
veteran indicated noise exposures from October 1966 to 
November 1986 from his service as a cook, a mechanic, in 
construction, and as a truck driver.  

On the authorized audiological evaluation in December 1986, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
5
10
15
LEFT
10
10
5
10
10

The veteran reported his last noise exposure was more than 15 
hours prior to the examination.  Use of hand-formed earplugs 
was indicated by the examiner.  

On the authorized audiological evaluation contained in the 
April 1985 report of medical examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
20
25
LEFT
5
0
10
15
20

On the authorized audiological evaluation in February 1989, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
15
25
LEFT
5
5
5
15
20

The medical records referable to treatment received by the 
veteran following service show that, in October 1990, the 
veteran was examined for purposes of getting a taxi driver's 
license.  He was noted to have had a left index finger 
injury.  

The examiner reported a normal hearing test at 40 decibels.  
In December 1996, the veteran was treated for right otitis 
media with no evidence of hearing loss.  

Based on its review of the record, the Board finds the 
evidence in this case to be in relative equipoise in showing 
that the veteran as likely as not has residual disability 
manifested by left 4th finger scarring due to the laceration 
sustained in service.  Accordingly, by extending the benefit 
of the doubt to the veteran, service connection is warranted.  

However, the evidence in this case shows no assertions 
relative to left ear hearing problems until several years 
after service.  The hearing testing performed during service 
did not reveal findings of a left ear hearing disability.  

No competent evidence has been presented to support the 
veteran's assertion of having a current left ear hearing loss 
that can be attributed to any event or incident in his 
service.  

While the veteran may sincerely believe that he has current 
hearing disability due to service, as a layperson, he is not 
competent to render a medical diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Hence, as the preponderance of the evidence is against the 
veteran's claim, service connection for a left ear hearing 
loss must be denied.  




ORDER

Service connection for left ear hearing loss is denied.  

Service connection for the residual left 4th finger scar is 
granted.  



REMAND

With regard to the claimed right inguinal hernia, the veteran 
underwent in-service surgical repair in April 1988.  

In a July 1988 Medical Board report, the veteran was 
recommended for discharge, based primarily on a diagnosis of 
chronic obstructive pulmonary disease, with contributing 
diagnoses of obesity, history of prostatitis and status post 
hernia repair.  

With regard to the claimed right ankle disorder, in February 
1976, the veteran complained of having right ankle pain after 
jumping off a roof.  It was noted that the veteran had 
possible bone fragments.  The veteran was diagnosed with mild 
sprain with no swelling and negative x-ray studies taken in 
March 1976 when no abnormalities were visualized.  

In November 1986, during service, the veteran underwent open 
reduction internal fixation for a right ankle fracture.  He 
was noted to be in excellent condition post-operatively and 
was discharged to duty with a cast and with physical 
limitations.  In 1987, the veteran underwent physical therapy 
and was issued a cane for ambulation.  

In this case, the Board finds that additional evidentiary 
development is needed in order to fairly decide the veteran's 
claims.  

Given the veteran's in-service right ankle fracture surgery 
and right inguinal hernia repair and the current findings of 
ankle pain and stiffness and recurrent hernia, the Board 
finds that the veteran should be scheduled for VA 
examinations in order to attempt to ascertain the etiology of 
the claimed disability.  

Accordingly, these remaining matters are REMANDED to the RO 
for the following actions:

1.  The veteran should be scheduled for a 
VA examination to determine the nature 
and extent of the claimed residuals of 
previous right inguinal hernia repair 
including a recurrence of the defect.  
All indicated tests and studies are to be 
performed.  The claims folder must be 
made available to the examiner for 
review.  

Based on the examination and review of the 
record, the physician should offer an 
opinion as to whether the veteran 
currently suffers from the residuals of a 
right inguinal hernia repair including any 
recurrent hernia defect.  An adequate 
explanation of the opinions must be 
included.  

2.  The veteran also should be scheduled 
for a VA examination to determine the 
nature and extent of the claimed residuals 
of the right ankle surgery performed in 
service.  All indicated tests and studies 
are to be performed.  The claims folder 
must be made available to the examiner for 
review.  

Based on the examination and review of the 
record, the physician should offer an 
opinion as to whether the veteran 
currently suffers from right ankle 
disability that as likely as not is due to 
the demonstrated injury or the 
ameliorative surgery in service.  An 
adequate explanation of the opinions must 
be included.  

3.  Then, following completion of all 
indicated development, the RO should 
readjudicate the veteran's claims.  If 
any determination remains unfavorable, 
the veteran and his representative must 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


